          Case 1:21-cv-01757-JPC Document 26 Filed 08/11/21 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                ϴͬϭϭͬϮϬϮϭ

                                                     August 10, 2021
VIA ECF
The Honorable Stewart D. Aaron
                                                ƉƉůŝĐĂƚŝŽŶ'ZEd͘dŚĞ^ĞƚƚůĞŵĞŶƚŽŶĨĞƌĞŶĐĞ
United States Magistrate Judge
United States Courthouse                        ƐĐŚĞĚƵůĞĚĨŽƌ^ĞƉƚĞŵďĞƌϮ͕ϮϬϮϭŝƐĂĚũŽƵƌŶĞĚƵŶƚŝů
500 Pearl Street                                KĐƚŽďĞƌϭϵ͕ϮϬϮϭĂƚϮ͗ϬϬƉ͘ŵ͘^KKZZ͘
New York, NY 10007                              ĂƚĞĚ͗ƵŐƵƐƚϭϭ͕ϮϬϮϭ

       Re:     Khan v. United States, 21 Civ. 1757 (JPC)

Dear Judge Aaron:

          I represent the United States (the “Government”) in the above-referenced case. The parties
in this matter have a settlement conference scheduled before Your Honor on September 2, 2021.
The Government respectfully requests that the settlement conference be adjourned until the parties
have completed fact discovery. At the time the parties requested a settlement conference, the
Government anticipated it would be in possession of all of Plaintiff’s relevant medical records.
While the Government sent subpoenas to all of Plaintiff’s treating providers on June 30, 2021, it
is still awaiting medical records from one such provider. The Government requires those records
in order to prepare for and be able to meaningfully engage in settlement discussions. Accordingly,
the Government respectfully requests that the Court adjourn the settlement conference until the
completion of fact discovery on October 8, 2021. The parties are available for a settlement
conference the week of October 18, 2021. This is the Government’s second request for an
adjournment of the settlement conference. The Court previously granted the Government’s request
to adjourn the settlement conference from June 14, 2021 to September 2, 2021. Plaintiff, through
his counsel, consents to this request.

       Thank you for your consideration of this request.

                                                     Respectfully,
                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:    /s/ Tara Schwartz
                                                     TARA SCHWARTZ
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, New York 10007
                                                     Office: (212) 637-2633
                                                     Mobile: (646) 341-3711
                                                     Email: tara.schwartz@usdoj.gov

       Cc: Plaintiff’s Counsel (via ECF)
